UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2010 Commission File No.1-7939 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-2160665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification No.) 89 Arkay Drive, Hauppauge, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(631) 952-2288 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.01 NYSE Amex (Title of class) (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files) Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes NoX The aggregate market value of voting and non-voting Common Stock held by non-affiliates of the registrant based upon the closing price of $5.07 per share as of March 31, 2010 was approximately $11,099,000. The number of shares outstanding of the registrant's Common Stock as of December 15, 2010 was 4,480,836. PART I ITEM 1 - BUSINESS General Vicon Industries, Inc. (“the Company”), incorporated in 1967, designs, manufactures, assembles and markets a wide range of video systems and system components used for security, surveillance, safety and control purposes by a broad group of end users.A video system is typically a private network that can transmit and receive video, audio and data signals in accordance with the operational needs of the user.The Company's primary business focus is the design of network video systems that it produces and sells worldwide, primarily to installing dealers, system integrators, government entities and security products distributors. The Company operates within the electronic protection segment of the security industry which includes, among others: fire and burglar alarm systems, access control, biometric and video systems and asset protection.The U.S. security industry consists of thousands of individuals and businesses (exclusive of public sector law enforcement) that provide products and services for the protection and monitoring of people, property and information. The security industry includes fire and detection systems, access control, video systems, asset protection, guard services and equipment, locks, safes, armored vehicles, security fencing, private investigations, biometric systems and others.The Company’s products are typically used for crime deterrence, visual documentation, observation of inaccessible or hazardous areas, enhancing safety, mitigating liability, obtaining cost savings (such as lower insurance premiums), managing control systems and improving the efficiency and effectiveness of personnel. The Company’s products are used in, among others, office buildings, manufacturing plants, apartment complexes, retail stores, government facilities, airports, highways, transportation operations, prisons, casinos, hotels, sports arenas, health care facilities and financial institutions. Products The Company’s product line consists of various elements of a video system, beginning with a physical security information management application (PSIM) which manages network devices including cameras.The Company also produces video system edge devices such as video encoders, decoders, network/digital/hybrid video recorders (NVR’s and DVR’s), analog and IP fixed position or robotic cameras, megapixel digital cameras, matrix video switchers and system controls.The Company provides a comprehensive line of products due to the many varied climatic and operational environments in which the products are expected to perform.In addition to selling from a standard catalog line, the Company at times produces to specification or will modify an existing product to meet customer requirements.The Company maintains an OEM agreement with an access control producer to supply such products on an integrated basis with its video systems. The Company’s products range from a simple camera mounting bracket to a large network camera control, transmission, recording, storage and virtual matrix switching system.The Company’s sales are concentrated principally among its network video products (ViconNet-software application and Kollector-NVR’s and DVR’s) and dome camera (Surveyor) product lines. Marketing The Company’s marketing emphasizes engineered video system solutions which includes system design, project management, technical training and pre and post sales support. The Company promotes and markets its products through industry trade shows worldwide, product brochures and catalogues, direct marketing and electronic mailings to existing and prospective customers, webinars, technical seminars for system designers, customers and end users, road shows which preview new systems and system components, and advertising through trade and end user magazines and the Company's web site (www.vicon-security.com). The Company’s products are sold principally to independent dealers, system integrators and security products distributors.Sales are effectuated principally by Company field sales engineers and inside customer service representatives.The Company’s sales effort is supported by in-house customer service coordinators and technical support groups which provide product information, application engineering, design detail, field project management, and hardware and software technical support. 2 The Company’s products are utilized in video system installations by: (1) commercial and industrial users, such as office buildings, manufacturing plants, warehouses, apartment complexes, shopping malls and retail stores;(2) federal, state, and local governments for national security purposes, agency facilities, prisons, and military installations; (3) financial institutions, such as banks, clearing houses, brokerage firms and depositories, for security purposes; (4) transportation departments for highway traffic control, bridge and tunnel monitoring, and airport, subway, bus and seaport security and surveillance; (5) gaming casinos, where video surveillance is often mandated by regulatory authorities; (6) health care facilities, such as hospitals; and (7) institutions of education, such as schools and universities. The Company’s principal sales offices are located in Hauppauge, New York; Fareham, England; Zaventem, Belgium; and Neumunster, Germany. International Sales The Company sells its products in the U.K., Europe, Scandinavia and the Middle East through its European based subsidiaries and elsewhere outside the U.S. principally by direct export from its U.S. headquarters.The Company has a few territorial exclusivity agreements with customers but primarily uses a wide range of installation companies and security products distributors in international markets. Export sales and sales from the Company’s foreign subsidiaries amounted to $20.0 million, $28.4 million and $32.0 million or 41%, 47% and 48% of consolidated net sales in fiscal years 2010, 2009, and 2008, respectively.The Company’s principal foreign markets are the U.K., Europe, Middle East and the Pacific Rim, which together accounted for approximately 83% of international sales in fiscal 2010. Competition The Company operates in a highly competitive marketplace both domestically and internationally.The Company competes by providing high-end video systems and system components that incorporate broad capability together with high levels of customer service and technical support.Generally, the Company does not compete based on price alone. The Company’s principal video systems competitors include the following companies or their affiliates: Matsushita Electric Corp. (Panasonic), Sony Corporation, Samsung, Pelco Sales Company (a division of Schneider Electric), Bosch Security Systems, Inc., Sensormatic Electronics Corp. (a division of Tyco International), UTC Fire & Security (a division of United Technologies), AXIS Communications, On-Net Surveillance Systems, Inc., Milestone Systems and Honeywell Security Systems.Many additional companies, both domestic and international, produce products that compete against one or more of the Company’s product lines.Many of the Company’s principal competitors are larger companies whose financial resources and scope of operations are substantially greater than the Company’s. Engineering and Development The Company’s engineering and development is directed principally on new and improved video systems and system components.In recent years, the trend of product development and demand within the video security and surveillance market has been toward enhanced software applications involving the compression, analysis, transmission, storage, manipulation, imaging and display of digital video over IP networks.As the demands of the Company’s target market segment require the Company to keep pace with changes in technology, the Company has focused its engineering effort in these developing areas.Development projects are chosen and prioritized based on competitor threats, focus group feedback, the Company’s analysis as to the needs of the marketplace, anticipated technological advances and market research. 3 At September 30, 2010, the Company employed a total of 34 engineers in the following areas: software development, mechanical design, manufacturing/testing and electrical and circuit design.Engineering and development expense amounted to approximately 11%, 9% and 8% of net sales in fiscal years 2010, 2009 and 2008, respectively. Source and Availability of Raw Materials The Company relies upon independent manufacturers and suppliers to manufacture and assemble most of its proprietary products and expects to continue to rely on such entities in the future.The Company’s relationships with certain of its independent manufacturers, assemblers and suppliers are not covered by formal contractual agreements. Raw materials and components purchased by the Company and its suppliers are generally readily available in the market, subject to market lead times at the time of order.The Company is generally not dependent upon any single source for a significant amount of its raw materials or components. Intellectual Property The Company owns a limited number of design and utility patents expiring at various times.The Company owns certain trademarks and several other trademark applications are pending both in the United States and in Europe.Most of the Company’s key products utilize proprietary software which is protected by copyright.The Company considers its software to be unique and is a principal element in the differentiation of the Company’s products from its competition.However, the laws of certain foreign countries do not protect intellectual property rights to the same extent or in the same manner as the laws of the U.S.The Company has no significant licenses, franchises or concessions with respect to any of its products or business dealings.In addition, the Company does not believe its limited number of patents or its lack of licenses, franchises and concessions to be of substantial significance.The Company is a defendant in a patent infringement suit as discussed in “Item 3 - Legal Proceedings”, the outcome of which could possibly have a material effect on the Company’s business. Inventories The Company generally maintains sufficient finished goods inventory levels to respond to customer demand, since most sales are to installing dealers and system integrators who normally do not carry any significant inventory.The Company principally builds inventory to known or anticipated customer demand.In addition to normal safety stock levels, certain additional inventory levels may be maintained for products with long purchase and manufacturing lead times. The Company believes that it is important to carry adequate inventory levels of parts, components and products to avoid production and delivery delays that may detract from the sales effort. Backlog The backlog of orders believed to be firm as of September 30, 2010 and 2009 was approximately $3.0 million and $2.8 million, respectively.Orders are generally cancelable without penalty at the option of the customer.The Company prefers that its backlog of orders not exceed its ability to fulfill such orders on a timely basis, since experience shows that long delivery schedules only encourage the Company’s customers to look elsewhere for product availability. 4 Employees At September 30, 2010, the Company employed 180 full-time employees, of whom 8 are officers, 73 are in sales and technical service capacities, 34 are in engineering and test, 42 are in operations and production and 23 are in administration.At September 30, 2009, the Company employed 192 persons.There are no collective bargaining agreements with any of the Company’s employees and the Company considers its relations with its employees to be good. ITEM 1A – RISK FACTORS The Company designs, manufactures and markets a wide range of video systems and components worldwide and is subject to all business risks that similar technology companies and all other companies encounter in their operations.Market risks that pertain particularly to the Company are discussed elsewhere in this Form 10-K under Item 1 – Business; Item 3 – Legal Proceedings; Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations; and Item 7A – Quantitative and Qualitative Disclosures about Market Risk. ITEM 1B – UNRESOLVED STAFF COMMENTS None. ITEM 2 - PROPERTIES The Company principally operates from an 80,000 square-foot facility located at 89 Arkay Drive, Hauppauge, New York, which it owns.The Company also owns a 14,000 square-foot sales, service and warehouse facility in southern England which services the U.K., Europe and the Middle East.In addition, the Company operates under leases from offices in Yavne, Israel; Neumunster, Germany; and various local sales offices throughout Europe.The Company believes that its facilities are adequate to meet its current and foreseeable operating needs. ITEM 3 - LEGAL PROCEEDINGS The Company is one of several defendants in a patent infringement suit commenced by Lectrolarm Custom Systems, Inc. in May 2003 in the United States District Court for the Western District of Tennessee. The alleged infringement by the Company relates to its dome camera and system controller product lines, among other products that collectively represent significant sales to the Company. Among other things, the suit seeks past damages, enhanced damages and attorney’s fees. The Company and its outside patent counsel believe that the complaint against the Company is without merit and is vigorously defending itself in a joint defense with certain other named defendants. In January 2006, the Company received the plaintiff’s claim for past damages through December 31, 2005 that approximated $11.7 million plus pre-judgment interest.Such damages claim was based upon $233 million of alleged infringing product sales for the period at a royalty rate of 5%. In January 2005, the Company petitioned the U.S. Patent and Trademark Office (USPTO) to reexamine the plaintiff’s patent, believing it to be invalid. In April 2006, the USPTO issued a non-final office action rejecting all of the plaintiff’s patent claims asserted against the Company citing the existence of prior art of the Company and another defendant. On June 30, 2006, the Federal District Court granted the defendants’ motion for continuance (delay) of the trial, pending the outcome of the USPTO’s reexamination proceedings. In February 2007, the USPTO issued a Final Rejection of the six claims in the plaintiff’s patent asserted against the Company andin May 2007, the plaintiff appealed the examiner’s decision to the USPTO Board of Patent Appeals and Interferences (BPAI). On August 16, 2010, the BPAI issued its decision to affirm the USPTO examiner’s finding of invalidity of two of the asserted claims and reversed the examiner’s finding of invalidity of the other three claims. In August 2010, Federal District Court granted the plaintiff’s motion to reopen the case, which has been scheduled for trial in early 2012. The Company believes that it has substantial non-infringement and invalidity defenses to the plaintiff’s remaining claims and has recently filed a petition with the USPTO to reexamine such claims based upon newly discovered prior art. 5 The Company believes that the plaintiff’s damages claims through 2005 are without merit and has not yet received their subsequent damages claims through the expiration of their patent in May 2009.Due to the inherent uncertainty of a jury trial and technical nature of this matter, the Company has been unable to reasonably estimate a range of possible loss, if any, at this time.The Company has held settlement discussions with the plaintiff in the past with no result and may continue to do so in the future. However, there is no assurance that any settlement can be reached. Notwithstanding any of the foregoing, the matter could ultimately result in a liability that is material to the Company’s results of operations and financial position. The Company has been informed by its legal counsel that the estimated future cost of this litigation could approximate $1.7 million through trial, including legal and expert witness representation. ITEM 4 – REMOVED AND RESERVED PART II ITEM 5 - MARKET FOR THE REGISTRANT'S COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s stock is traded on the NYSE Amex under the symbol (VII).The following table sets forth for the periods indicated, the range of high and low prices for the Company's Common Stock: Quarter Ended High Low Fiscal 2010 December March June September Fiscal 2009 December March June September The last sale price of the Company’s Common Stock on December 15, 2010 as reported on the NYSE Amex was $4.22 per share.As of December 15, 2010, there were approximately 145 shareholders of record. The Company has never declared or paid cash dividends on its Common Stock and anticipates that any earnings in the foreseeable future will be retained to finance the growth and development of its business. 6 In December 2008, the Company’s Board of Directors authorized the purchase of up to $1 million worth of shares of the Company’s outstanding common stock.In December 2009, the Board of Directors authorized the purchase of an additional $1.5 million worth of shares of the Company’s outstanding common stock.The following table summarizes repurchases of common stock for the three month period ended September 30, 2010: Total Number Average Approximate Dollar Value of Shares Price Paid Of Shares that May Yet Be Period Purchased (1) Per Share Purchased Under the Programs 07/01/10-07/31/10 $ $ 08/01/10-08/31/10 - $ - $ 09/01/10-09/30/10 $ $ Total $ (1)All repurchases were executed in open market transactions. ITEM 6 - SELECTED FINANCIAL DATA (in thousands, except per share data) FISCAL YEAR Net sales $ Gross profit Operating income (loss) ) ) Income (loss) before income taxes ) ) Net income (loss) ) ) Net income (loss) per share: Basic ) ) Diluted ) ) Total assets Long-term debt - Working capital Property, plant and equipment (net) 7 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Management's Discussion and Analysis of Financial Condition and Results of Operations discusses the Company’s consolidated financial statements for the periods indicated, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, bad debts, product warranties, inventories, long lived assets, income taxes and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors including general market conditions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. Results for the periods reported herein are not necessarily indicative of results that may be expected in future periods. Overview The Company designs, manufactures, assembles and markets a wide range of video systems and system components used for security, surveillance, safety and communication purposes by a broad group of end users worldwide. The Company’s product line consists of various elements of a video system, including digital video and network video recorders, video encoders, decoders, servers and related physical security information management software, analog, megapixel and IP fixed and robotic cameras, virtual and analogue matrix video switchers and controls, and system peripherals. The Company sells high-end video systems and system components in a highly competitive worldwide marketplace principally to authorized security dealers and system integrators. Such dealers and integrators typically resell the Company’s products directly to end users, among other services. The Company’s sales are principally project based and are largely dependent upon winning projects, construction activities and the timing of funding.Sales will vary from period to period depending upon many factors including seasonal and geographic trends in construction activities and the timing of deliveries due to changes in project schedules and funding. The Company does not maintain a sizable backlog as its customer orders are typically deliverable within three months or often upon receipt of order. The Company’s operating cost structure is principally fixed and therefore profitability is largely dependent upon sales levels. In fiscal 2010 and 2009, the Company’s sales levels were impacted by the worldwide economic downturn as capital expenditure projects were cancelled and funding for new construction and renovation projects weakened.The impact of such sales declines has had an adverse impact on the Company’s financial results for these periods. The Company competes in a market of rapid technology shifts which influence the performance capability of security systems.As a result, the Company spends a significant amount on new product development. In fiscal 2010 and 2009, the Company incurred $5.5 million and $5.4 million of engineering and development expense or 11% and 9% of net sales, respectively. The Company’s expenditures for product development are substantially less than its larger competitors.In recent years, the rapid pace of technology changes has placed increased burden on the Company’s development resources which has necessitated an increase in annual expense for product development.Further, the Company’s sales effort requires a high level of customer service and technical support for its products.Customer support levels were maintained during fiscal 2010 despite a reduction in sales and such expenditure levels are expected to continue in fiscal 2011.The Company has considered various strategic initiatives that may augment or supplement its present product offerings and technology platforms, among other benefits. 8 The Company has a foreign sales and distribution subsidiary in Europe that conducts business in British pounds and Euros that represented approximately 31% of the Company’s consolidated sales for fiscal 2010. It also has an Israel based engineering and development subsidiary that incurs a majority of its operating expenses in Shekels that represented approximately 18% of the Company’s operating expenses for fiscal 2010. During fiscal 2009, there were material changes in exchange rates between world currencies that affected the Company’s financial statements. In 2009, U.S. dollar gained on average 21% against the British pound, 10% against the Euro and 8% against the Shekel compared with 2008. This served to reduce the Company’s consolidated reported sales and costs in these currencies on a translation basis, increase the cost of European subsidiaries U.S. dollar based sourced product costs and incur company-wide negative result impacts on the settlements of transactional balances between companies. During fiscal 2010, such world currency exchange rate changes moderated, which significantly lessened the Company’s currency impacts compared with 2009. The Company has also historically secured selected forward currency exchange contracts to help stabilize the impact of changing exchange rates and will continue to do so in fiscal 2011. RESULTS OF OPERATIONS Fiscal Year 2010 Compared with 2009 Net sales for 2010 decreased $11.7 million (19%) to $48.7 million compared with $60.4 million in 2009.Domestic sales decreased $3.3 million (11%) to $28.7 million compared with $32.0 million in 2009 while international sales decreased $8.4 million (30%) to $20.0 million compared with $28.4 million in 2009.Order intake for 2010 decreased $10.4 million (18%) to $48.9 million compared with $59.3 million in 2009.The sales and order intake decreases across all business segments was due to weakening worldwide economic conditions as funding for new construction and renovation projects slowed during 2010.The backlog of unfilled orders was $3.0 million at September 30, 2010 compared with $2.8 million at September 30, 2009. Gross profit margins for 2010 decreased to 42.1% compared with 45.2% in 2009.The decrease in margins includes the impact of largely fixed indirect production costs relative to the current year’s reduced sales levels.In addition, the current year reflects reduced margins as a result of competitive pressures and less favorable product mix on certain large project sales. Operating expenses for 2010 decreased to $22.4 million or 46.1% of net sales compared with $24.3 million or 40.1% of net sales in 2009.Selling, general and administrative expenses decreased $2.0 million to $16.9 million for 2010 compared with $18.9 million in 2009.The decrease included reductions in all operating costs due principally to the reduced sales levels.In addition, the Company continued to invest in new product development, incurring $5.5 million of engineering and development expenses in 2010 compared with $5.4 million in 2009.Despite reduced sales levels for the current year, the Company has maintained certain of its variable selling, general and administrative cost structure in anticipation of improving market conditions. The Company incurred an operating loss of $1.9 million for fiscal 2010 compared with operating income of $3.0 million for fiscal 2009. Interest and other income decreased slightly to $189,000 for 2010 compared with $190,000 for 2009.During 2010, the Company increased its investment in marketable securities by $5.1 million in an effort to improve its yields on invested cash balances.Such marketable securities consisted of mutual fund investments principally in federal, state and local government debt securities.The improved yields on such securities were principally offset by a loss of yields on $2.8 million of cash used by the Company in its operating, investing and financing activities during 2010. 9 The Company recorded an income tax benefit of $493,000 for 2010 compared with income tax expense of $1.2 million in 2009 as a result of pretax losses incurred in the current year by both U.S. and foreign operating entities. As a result of the foregoing, the Company reported a net loss of $1.2 million for 2010 compared with net income of $2.0 million for 2009. RESULTS OF OPERATIONS Fiscal Year 2009 Compared with 2008 Net sales for 2009 decreased $6.5 million (10%) to $60.4 million compared with $66.9 million in 2008.Domestic sales decreased $2.9 million (8%) to $32.0 million compared with $34.9 million in 2008 while international sales decreased $3.6 million (11%) to $28.4 million compared with $32.0 million in 2008.Approximately $2.8 million of the decrease in international sales was due to negative currency exchange rate changes in the current year as European currencies significantly weakened against the U.S. dollar.The remaining sales decreases across all business segments was due to weakening worldwide economic conditions as funding for new construction and renovation projects slowed during 2009.Order intake for 2009 decreased $7.7 million to $59.3 million compared with $67.0 million in 2008 and was similarly impacted by negative exchange rate changes in the current year.The backlog of unfilled orders was $2.8 million at September 30, 2009 compared with $3.9 million at September 30, 2008. Gross profit margins for 2009 decreased slightly to 45.2% compared with 45.5% in 2008.The decrease included reduced European margins caused by weakening European currencies during 2009.The Company’s Europe based subsidiaries experienced increased costs on U.S. dollar denominated product purchases as a result of unfavorable currency exchange rate changes. Operating expenses for 2009 decreased to $24.3 million or 40.1% of net sales compared with $26.0 million or 38.9% of net sales in 2008.Selling, general and administrative expenses decreased $1.5 million to $18.9 million for 2009 compared with $20.4 million in 2008.The decrease included a $1.1 million reduction in European subsidiary operating costs due principally to currency translation.In addition, the Company continued to invest in new product development, incurring $5.4 million of engineering and development expenses in 2009 compared with $5.6 million in 2008.Lower expenses were incurred by the Company’s Israel based engineering and development operation as a result of a stronger U.S. dollar in 2009. The Company generated operating income of $3.0 million for fiscal 2009 compared with $4.4 million for 2008. Interest expense decreased to $2,000 for 2009 compared with $45,000 in 2008 principally as a result of the repayment of bank borrowings in January 2008.Interest and other income decreased to $190,000 for 2009 compared with $244,000 in 2008.Although the Company generated $7.1 million of cash in 2009, its interest income decreased as a result of reduced yields on investments. Income tax expense for 2009 decreased to $1.2 million compared with $1.8 million in 2008 as a result of decreased taxable income.The current year tax expense includes a $1.1 million provision for U.S. income taxes compared with a $1.2 million provision in 2008.The balance of tax expense for the years presented represents foreign taxes on profits reported by the Company’s U.K. subsidiary. As a result of the foregoing, the Company generated net income of $2.0 million in 2009 compared with $2.8 million in 2008. 10 LIQUIDITY AND CAPITAL RESOURCES Net cash used in operating activities was $1.6 million for 2010, which included $614,000 of losses net of non-cash charges and a net decrease in operating assets and liabilities of $944,000.Net cash used in investing activities was $5.4 million in 2010 consisting of $5.1 million of marketable securities purchases and $335,000 of general capital expenditures.The marketable security purchases consisted of mutual fund investments principally in federal, state and local government debt securities.Net cash used in financing activities was $853,000 in 2010, which included $858,000 of common stock repurchases offset in part by $5,000 of net proceeds received from the exercise of stock options.As a result of the foregoing, cash (exclusive of marketable securities) decreased by $7.9 million in 2010 after the effect of exchange rate changes on the cash position of the Company. The Company believes that it has sufficient cash to meet its anticipated operating costs and capital expenditure requirements for at least the next twelve months. The Company does not have any off-balance sheet transactions, arrangements or obligations (including contingent obligations) that have, or are reasonably likely to have, a material effect on the Company’s financial condition, results of operations, liquidity, capital expenditures or capital resources. The Company is one of several defendants in a patent infringement suit commenced by Lectrolarm Custom Systems, Inc. in May 2003 in the United States District Court for the Western District of Tennessee. The alleged infringement by the Company relates to its dome camera and system controller product lines, among other products that collectively represent significant sales to the Company. Among other things, the suit seeks past damages, enhanced damages and attorney’s fees. The Company and its outside patent counsel believe that the complaint against the Company is without merit and is vigorously defending itself in a joint defense with certain other named defendants. In January 2006, the Company received the plaintiff’s claim for past damages through December 31, 2005 that approximated $11.7 million plus pre-judgment interest.Such damages claim was based upon $233 million of alleged infringing product sales for the period at a royalty rate of 5%. In January 2005, the Company petitioned the U.S. Patent and Trademark Office (USPTO) to reexamine the plaintiff’s patent, believing it to be invalid. In April 2006, the USPTO issued a non-final office action rejecting all of the plaintiff’s patent claims asserted against the Company citing the existence of prior art of the Company and another defendant. On June 30, 2006, the Federal District Court granted the defendants’ motion for continuance (delay) of the trial, pending the outcome of the USPTO’s reexamination proceedings. In February 2007, the USPTO issued a Final Rejection of the six claims in the plaintiff’s patent asserted against the Company andin May 2007, the plaintiff appealed the examiner’s decision to the USPTO Board of Patent Appeals and Interferences (BPAI). On August 16, 2010, the BPAI issued its decision to affirm the USPTO examiner’s finding of invalidity of two of the asserted claims and reversed the examiner’s finding of invalidity of the other three claims. In August 2010, Federal District Court granted the plaintiff’s motion to reopen the case, which has been scheduled for trial in early 2012. The Company believes that it has substantial non-infringement and invalidity defenses to the plaintiff’s remaining claims and has recently filed a petition with the USPTO to reexamine such claims based upon newly discovered prior art. The Company believes that the plaintiff’s damages claims through 2005 are without merit and has not yet received their subsequent damages claims through the expiration of their patent in May 2009.Due to the inherent uncertainty of a jury trial and technical nature of this matter, the Company has been unable to reasonably estimate a range of possible loss, if any, at this time.The Company has held settlement discussions with the plaintiff in the past with no result and may continue to do so in the future. However, there is no assurance that any settlement can be reached. Notwithstanding any of the foregoing, the matter could ultimately result in a liability that is material to the Company’s results of operations and financial position. The Company has been informed by its legal counsel that the estimated future cost of this litigation could approximate $1.7 million through trial, including legal and expert witness representation. 11 Critical Accounting Policies The Company’s significant accounting policies are fully described in Note 1 to the consolidated financial statements included in Part IV.Management believes the following critical accounting policies, among others, affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. Revenue is generally recognized when products are sold and title is passed to the customer.Advance service billings are deferred and recognized as revenues on a pro rata basis over the term of the service agreement.Pursuant to the adoption of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 605-25-05 (EITF Issue No. 00-21, “Revenue Arrangements with Multiple Deliverables”), the Company evaluates multiple-element revenue arrangements for separate units of accounting, and follows appropriate revenue recognition policies for each separate unit.Elements are considered separate units of accounting provided that (i) the delivered item has stand-alone value to the customer, (ii) there is objective and reliable evidence of the fair value of the undelivered item, and (iii) if a general right of return exists relative to the delivered item, delivery or performance of the undelivered item is considered probable and substantially within the control of the Company.As applied to the Company, under arrangements involving the sale of product and the provision of services, product sales are recognized as revenue when the products are sold and title is passed to the customer, and service revenue is recognized as services are performed.For products that include more than incidental software, and for separate licenses of the Company’s software products, the Company recognizes revenue in accordance with the provisions of ASC 985-605 (Statement of Position 97-2, “Software Revenue Recognition”), as amended. The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments.If the financial condition of its customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. The Company provides for the estimated cost of product warranties at the time revenue is recognized.While the Company engages in product quality programs and processes, including monitoring and evaluating the quality of its component suppliers, its warranty obligation is affected by product failure rates, material usage and service delivery costs incurred in correcting a product failure.Should actual product failure rates, material usage or service delivery costs differ from its estimates, revisions to the estimated warranty liability may be required. The Company writes down its inventory for estimated obsolescence and slow moving inventory equal to the difference between the carrying cost of inventory and the estimated net realizable market value based upon assumptions about future demand and market conditions.Technology changes and market conditions may render some of the Company’s products obsolete and additional inventory write-downs may be required.If actual future demand or market conditions are less favorable than those projected by management, additional inventory write-downs may be required. The Company assesses the recoverability of the carrying value of its long-lived assets whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. The Company evaluates the recoverability of such assets based upon the expectations of undiscounted cash flows from such assets. If the sum of the expected future undiscounted cash flows were less than the carrying amount of the asset, a loss would be recognized for the difference between the fair value and the carrying amount. 12 The Company’s ability to recover the reported amounts of deferred income tax assets is dependent upon its ability to generate sufficient taxable income during the periods over which net temporary tax differences become deductible. The Company is subject to proceedings, lawsuits and other claims related to labor, product and other matters.The Company assesses the likelihood of an adverse judgment or outcomes for these matters, as well as the range of potential losses.A determination of the reserves required, if any, is made after careful analysis.The required reserves may change in the future due to new developments. Recent Accounting Pronouncements In October 2009, the FASB issued Accounting Standards Update (ASU) 2009-13, “Revenue Recognition (Topic 605)—Multiple-Deliverable Revenue Arrangements” (ASU 2009-13) and ASU 2009-14, “Software (Topic 985)—Certain Revenue Arrangements That Include Software Elements” (ASU 2009-14).ASU 2009-13 modifies the requirements that must be met for an entity to recognize revenue from the sale of a delivered item that is part of a multiple-element arrangement when other items have not yet been delivered.ASU 2009-14 modifies the software revenue recognition guidance to exclude from its scope tangible products that contain both software and non-software components that function together to deliver a product’s essential functionality.These new updates become effective on a prospective basis for the Company’s fiscal year ended September 30, 2011.The Company does not expect that the adoption of these updates will have a material impact on its consolidated financial position, results of operations or cash flows. Foreign Currency Activity The Company’s foreign exchange exposure is principally limited to the relationship of the U.S. dollar to the British pound sterling, the Euro and the Israeli shekel. Sales by the Company’s U.K. and German based subsidiaries to customers in Europe are made in British pounds or Euros.In fiscal 2010, approximately $3.9 million of products were sold by the Company to its U.K. based subsidiary for resale.The Company has also entered into certain engineering cost sharing agreements with its U.K. based subsidiary that are denominated in U.S. dollars.The Company attempts to minimize its currency exposure on these intercompany transactions through the purchase of forward exchange contracts. The Company’s Israeli based subsidiary incurs shekel based operating expenses which are funded by the Company in U.S. dollars.In fiscal 2009, the Company purchased forward exchange contracts to hedge its currency exposure on certain of these expenses. As of September 30, 2010, the Company had forward exchange contracts outstanding with notional amounts aggregating $4.4 million.The Company also attempts to reduce the impact of an unfavorable exchange rate condition through cost reductions from its suppliers and shifting product sourcing to suppliers transacting in more stable and favorable currencies. In general, the Company enters into forward exchange contracts to help mitigate short-term exchange rate exposures.However, there can be no assurance that such steps will be effective in limiting long-term foreign currency exposure. 13 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market Risk Factors The Company is exposed to various market risks, including changes in foreign currency exchange rates and interest rates.The Company has a policy that prohibits the use of currency derivatives or other financial instruments for trading or speculative purposes. The Company enters into forward exchange contracts to hedge certain foreign currency exposures and minimize the effect of such fluctuations on reported earnings and cash flow (see “Foreign Currency Activity”, Note 1 “Derivative Instruments” and “Fair Value of Financial Instruments” to the accompanying financial statements).At September 30, 2010, the Company’s foreign currency exchange risks included an aggregate $2.8 million of intercompany account balances between the Company and its subsidiaries, which are short term and will be settled in fiscal 2011. Related Party Transactions Refer to Item 13 and “Note 10. Related Party Transactions” to the accompanying financial statements. Inflation Inflation has increased the Company’s operating costs in recent years.To offset the effects of inflation, the Company seeks to increase sales and lower its costs where possible. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 Statements in this Report on Form 10-K and other statements made by the Company or its representatives that are not strictly historical facts including, without limitation, statements included herein under the Management’s Discussion and Analysis captions “Overview”, “Results of Operations” and “Liquidity and Capital Resources” are “forward-looking” statements within the meaning of the Private Securities Litigation Reform Act of 1995 that should be considered as subject to the many risks and uncertainties that exist in the Company's operations and business environment. The forward-looking statements are based on current expectations and involve a number of known and unknown risks and uncertainties that could cause the actual results, performance and/or achievements of the Company to differ materially from any future results, performance or achievements, express or implied, by the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, and that in light of the significant uncertainties inherent in forward-looking statements, the inclusion of such statements should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved.The Company also assumes no obligation to publicly update or revise its forward-looking statements or to advise of changes in the assumptions and factors on which they are based. ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Part IV, Item 15, for an index to consolidated financial statements and financial statement schedules. ITEM 9A – CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’s management, with the participation of its Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures, as required by Exchange Act Rule 13a-15.Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms and such information is accumulated and communicated to management as appropriate to allow timely decisions regarding required disclosures. 14 Management's Report on Internal Control over Financial Reporting The Company's management is responsible for establishing and maintaining adequate internal control over financial reporting. The Company's internal control over financial reporting is a process designed under the supervision of its Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company's financial statements for external reporting in accordance with accounting principles generally accepted in the United States of America. Management evaluates the effectiveness of the Company's internal control over financial reporting using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control—Integrated Framework. Management, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, assessed the effectiveness of the Company's internal control over financial reporting as of September30, 2010 and concluded that it is effective at a reasonable assurance level. This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Controls There were no changes in the Company's internal control over financial reporting identified in connection with the evaluation referred to above that occurred during the fourth quarter of the fiscal year ended September30, 2010 that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Limitations on the Effectiveness of Controls The Company believes that a control system, no matter how well designed and operated, cannot provide absolute assurance that the objectives of the control system are met, and no evaluation of controls can provide absolute assurance that all controls issues and instances of fraud, if any, within a Company have been detected. The Company's disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives and the Company's Chief Executive Officer and Chief Financial Officer have concluded that such controls and procedures are effective at the "reasonable assurance" level. ITEM 9B – OTHER INFORMATION None. 15 PART III ITEM 10 - DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT The Executive Officers and Directors of the Company are as follows: Name Age Position Kenneth M. Darby 64 Chairman of the Board, President and Chief Executive Officer John M. Badke 51 Senior Vice President, Finance and Chief Financial Officer Peter A. Horn 55 Vice President, Operations Frank L. Jacovino 51 Vice President, Technology and Development Bret M. McGowan 45 Vice President, Sales Mark S. Provinsal 44 Vice President, Marketing and Product Management Christopher J. Wall 57 Managing Director, Vicon Industries Ltd. Yigal Abiri 61 General Manager, Vicon Systems Ltd. Peter F. Neumann 76 Director Bernard F. Reynolds 68 Director W. Gregory Robertson 67 Director Arthur D. Roche 72 Director The business experience, principal occupations and employment, as well as period of service, of each of the officers and directors of the Company during at least the last five years are set forth below. Kenneth M. Darby - Chairman of the Board, President and Chief Executive Officer. Mr.Darby has served as Chairman of the Board since April 1999, as Chief Executive Officer since April1992 and as President since October1991. He has served as a director since 1987.Mr.Darby also served as Chief Operating Officer and as Executive Vice President, Vice President, Finance and Treasurer of the Company.Mr.Darby brings extensive knowledge of the Company and industry experience having joined the Company in 1978 and having served in various capacities prior to becoming Chairman of the Board and Chief Executive Officer.Mr.Darby's current term on the Board ends in May 2011. John M. Badke – Senior Vice President, Finance and Chief Financial Officer.Mr. Badke has been Senior Vice President, Finance since May 2004 and Chief Financial Officer since December 1999.Previously, he was Vice President, Finance since October 1998 and served as Controller since joining the Company in 1992.Prior to joining the Company, Mr. Badke was Controller for NEK Cable, Inc. and an audit manager with the international accounting firms of Arthur Andersen & Co. and Peat Marwick Main & Co. Peter A. Horn - Vice President, Operations.Mr.Horn has been Vice President, Operations since June 1999. From 1995 to 1999, he was Vice President, Compliance and Quality Assurance.Prior to that time, he served as Vice President in various capacities since his promotion in May 1990. Frank L. Jacovino – Vice President, Technology and Development.Mr. Jacovino has been Vice President, Technology and Development since February 2010.Prior to joining the Company, Mr. Jacovino served as Vice President of Engineering of Tactronics International, LLC since 2008.From 2005 to 2008, Mr. Jacovino served as Vice President Technology & Operations of RVSI Inspection, and from 2001 to 2005 he served as Vice President/General Manager of Inspection Products for Robotic Vision Systems, Inc and held other positions within the company since joining it in 1985. 16 Bret M. McGowan – Vice President, Sales.Mr. McGowan has been Vice President, Sales since April 2005.From 2001 to 2005, he served as Vice President, Marketing.Previously, he served as Director of Marketing since 1998 and as Marketing Manager since 1994.He joined the Company in 1993 as a Marketing Specialist. Mark S. Provinsal – Vice President, Marketing and Product Management.Mr. Provinsal has been Vice President, Marketing and Product Management since January 2010.Prior to joining the Company, Mr. Provinsal served as Executive Vice President of Dedicated Micros Inc. (U.S.) since 2008 and prior as its Vice President Marketing and Product Strategy since joining the company in 2006.From 2000 to 2006, he served as the Director of Marketing and Product Development of IPIX Corporation. Christopher J. Wall - Managing Director, Vicon Industries, Ltd.Mr. Wall has been Managing Director, Vicon Industries Ltd. since February 1996.Previously he served as Financial Director, Vicon Industries, Ltd. since joining the Company in 1989.Prior to joining the Company he held a variety of senior financial positions within Westland plc, a UK aerospace company. Yigal Abiri – General Manager, Vicon Systems Ltd.Mr. Abiri has been General Manager, Vicon Systems Ltd. since joining the Company in August 1999.Previously, he served as President of QSR, Ltd., a developer and manufacturer of remote video surveillance equipment. Peter F. Neumann - Director.Mr.Neumann has been a director of the Company since 1987.He is the retired President of Flynn-Neumann Agency, Inc., an insurance brokerage firm.Mr.Neumann has significant general business experience and knowledge of insurance and other financial products having served as the President of his own insurance brokerage firm.Mr.Neumann also brings experience and insight to the Board with respect to regulated industries and risk mitigation.Mr.Neumann's current term on the Board ends in May2012. Bernard F. Reynolds - Director.Mr. Reynolds has been a director of the Company since 2009.He has been retired since 2004 and had previously served as the President of Aon Consulting’s Human Resources Outsourcing Group.Prior to the merger of Aon Consulting Worldwide and ASI Solutions Incorporated in May 2001, Mr. Reynolds served as the Chairman and Chief Executive Officer of ASI, a company he founded in 1978.Mr. Reynolds has extensive business knowledge having served as the President of a division of a global risk management services, insurance brokerage and human resources management consulting company.Prior to that, Mr. Reynolds served as the Chairman of the Board and Chief Executive Officer of a publicly listed human resources outsourcing company, and brings general business experience and a particular knowledge of human resources and compensation matters.Mr. Reynolds’ current term on the Board ends in May 2012. W. Gregory Robertson - Director.Mr.Robertson has been a director of the Company since 1991.He is the Chairman of TM Capital Corporation, a financial services company which he founded in 1989.From 1985 to 1989, he was employed by Thomson McKinnon Securities, Inc. as head of investment banking and public finance.Mr.Robertson has extensive experience in investment banking and public finance having served as President and now Chairman of a financial services company.Mr. Robertson has worked with a diverse group of both publicly listed and private companies in merger, acquisition, divestiture and finance transactions and provides valuable insight into the stockholder’s perspective on value creation and strategic decisions.Mr. Robertson’s current term on the Board ends in May2013. Arthur D. Roche - Director.Mr. Roche has been a director of the Company since 1992.He served as Executive Vice President and co-participant in the Office of the President of the Company from August1993 until his retirement in November 1999.For the six months prior to that time, Mr.Roche provided consulting services to the Company.In October1991, Mr.Roche retired as a partner of Arthur Andersen & Co., an international accounting firm which he joined in 1960.Mr.Roche brings extensive Company knowledge and financial experience having served as the Company’s Executive Vice President and formerly serving as a partner with an international public accounting firm.Mr. Roche brings particular insight to the Board based on his former management responsibilities and provides strategic planning and financial oversight.His current term on the Board ends in May 2011. There are no family relationships between any director, executive officer or person nominated or chosen by the Company to become a director or officer. 17 Audit Committee Financial Expert All named directors other than Mr. Darby are independent directors and members of the Audit Committee. The Board of Directors has determined that Arthur D. Roche, Chairman of the Audit Committee, qualifies as an “Audit Committee Financial Expert”, as defined by Securities and Exchange Commission Rules, based on his education, experience and background.Mr. Roche is independent as that term is used in Item 7(d)(3)(iv) of Schedule 14A under the Exchange Act. Code of Ethics The Company has adopted a Code of Ethics that applies to all its employees, including its chief executive officer, chief financial and accounting officer, controller, and any persons performing similar functions.Such Code of Ethics is published on the Company’s internet website (www.vicon-security.com). Compliance with Section 16(a) of the Exchange Act Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to the Company during the year ended September 30, 2010 and certain written representations that no Form 5 is required, no person who, at any time during the year ended September 30, 2010 was a director, officer or beneficial owner of more than 10 percent of any class of equity securities of the Company registered pursuant to Section 12 of the Exchange Act failed to file on a timely basis, as disclosed in the above forms, reports required by Section 16(a) of the Exchange Act during the year ended September 30, 2010, except that Mr. Jacovino filed one late report on Form 3. 18 ITEM 11 - EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS Compensation Philosophy and Objectives of Our Compensation Program The Company’s compensation programs are intended to enable it to attract, motivate, reward and retain the management talent required to achieve corporate objectives, and thereby increase stockholder value. It is the Company’s policy to provide incentives to senior management to achieve both short-term and long-term objectives and to reward exceptional performance and contributions to the development of the business. To attain these objectives, the executive compensation program includes four key components: Base Salary.Base salary for the Company’s executives is intended to provide competitive remuneration for services provided to the Company over a one-year period. Base salaries are set at levels designed to attract and retain the most appropriately qualified individuals for each of the key management level positions within the Company. Cash Incentive Bonuses.The Company's bonus programs are intended to reward executive officers for the achievement of various annual performance goals approved by the Company’s Board of Directors.For fiscal 2010, the Company had no formal bonus plan for its named executive officers other than for Christopher J. Wall, the Company’s European subsidiary Managing Director.A performance based bonus plan was established for Mr. Wall whereby he would earn an amount equal to between 3% and 6.5% (based on achievement levels) of the combined pretax operating profits of the Company’s Europe based subsidiaries.Under such plan, Mr. Wall earned a bonus of $23,000 (14,939 Pounds Sterling) based upon the achievement of 3% of specified profits for fiscal 2010. For fiscal 2009, a performance based bonus plan was established for certain of the Company’s executive officers, including among others Kenneth M. Darby, Chief Executive Officer and John M. Badke, Chief Financial Officer, whereby the participants would share a specified pretax profit based bonus pool of between seven percent (7%) and eleven percent (11%) upon the achievement of a certain annual pretax profit targets ranging from $2.0 million to $4.5 million (and above), respectively.Under such plan, Messrs. Darby and Badke earned bonuses of $176,000 and $88,000, respectively, based upon the allocation of an aggregate bonus pool of ten percent (10%) of the Company’s consolidated pretax profit for 2009, after certain adjustments.Mr. Darby’s and Mr. Badke’s bonus allocation represented approximately 49% and 25%, respectively, of the available bonus pool.In addition, a performance based bonus plan was established for Mr. Wall for fiscal 2009 whereby Mr. Wall earned an amount equal to between 2% and 6% (based on achievement levels) of the combined pretax operating profits of the Company’s Europe based subsidiaries. Under such plan, Mr. Wall earned a bonus of $127,000 (82,083 Pounds Sterling) based upon the achievement of 5% of specified profits for fiscal 2009. Equity-based Compensation.Equity-based compensation is designed to provide incentives to the Company’s executive officers to build shareholder value over the long term by aligning their interests with the interest of shareholders. The Compensation Committee of the Board of Directors believes that equity-based compensation provides an incentive that focuses the executive's attention on managing the company from the perspective of an owner with an equity stake in the business. Among our executive officers, the number of shares of stock awarded or common stock subject to options granted to each individual generally depends upon the level of that officer's responsibility. The largest grants are generally awarded to the most senior officers who, in the view of the Compensation Committee, have the greatest potential impact on the Company’s profitability and growth. Previous grants of stock options or stock grants are reviewed in determining the size of any executive's award in a particular year. In March 2007, the Board of Directors adopted the Company’s 2007 Stock Incentive Plan, which was approved by the Company’s stockholders at its Annual Meeting of Stockholders held on May 18, 2007. Under such plan, a total of 500,000 shares of Common Stock were reserved for issuance and include the grant of stock options, restricted stock and other stock awards as determined by the Compensation Committee. The purpose of the Stock Incentive Plan is to attract and retain executive management by providing them with appropriate equity-based incentives and rewards for superior performance and to provide incentive to a broader range of employees.In fiscal 2009, the Compensation Committee awarded a total of 43,000 stock options to named executive officers, including 25,000 to Mr. Darby, 8,000 to Mr. Badke and 10,000 to Mr. Wall. 19 Retirement, Health and Welfare Benefits and Other Perquisites.The Company’s executive officers are entitled to a specified retirement/severance benefit pursuant to employment agreements as detailed below. In addition, the executive officers are entitled to participate in all of the Company’s employee benefit plans, including medical, dental, group life, disability, accidental death and dismemberment insurance and the Company’s sponsored 401(k) and mandated foreign Retirement Plans. Further, Mr. Wall receives a supplemental retirement benefit in the form of a defined contribution of five percent (5%) of his annual salary. The Company also provides its Chief Executive Officer with a country club membership and certain additional insurances not covered by primary insurance plans available to other employees and the Company’s named executive officers are provided a leased car. Employment Agreements The Company has entered into employment agreements with its named executive officers that provide certain benefits upon termination of employment or change in control of the Company without Board of Director approval. Under Mr. Darby’s employment agreement, he is entitled to receive a lump sum payment equal to the balance owing under his agreement in the event of a change in control of the Company under any condition. All the other agreements provide the named executive officer with a payment of three times their average annual compensation for the previous five year period if there is a change in control of the Company without Board of Director approval, as defined. Such payment can be taken in a present value lump sum or equal installments over a three year period. The agreements also provide the named executive officers other than Mr. Darby with certain severance/retirement benefits upon certain occurrences including termination of employment without cause as defined, termination of employment due to the Company’s breach of specified employment conditions (good reason termination), death, disability or retirement at a specified age. Such severance/retirement benefit provisions survive the expiration of the agreements and include a fixed stated benefit of $350,000 for Mr. Badke and $158,000 (100,000 Pounds Sterling) for Mr. Wall.In addition, Mr. Badke receives an additional deferred compensation benefit upon such employment termination occurrences in the form of 6,561 shares of the Company’s common stock. On October 25, 2010, the Company entered into a one-year employment agreement with Kenneth M. Darby, the Company’s Chief Executive Officer, to expire on September 30, 2011. The terms of the new agreement provide for an annual base salary of $400,000. In the event the agreement is terminated prior to its expiration for reasons other than cause as defined, Mr. Darby is entitled to receive all remaining salary owed him through its expiration. 20 2010 Summary Compensation Table The following table sets forth all compensation for the fiscal year ended September30, 2010 awarded to or earned by the Company’s Chief Executive Officer and by each of our other named executive officers whose total compensation exceeded $100,000 during such period. Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($)(1) Non-Equity Incentive Plan Compensation ($)(3) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($)(2) Total ($) Kenneth M. Darby Chairman and Chief Executive Officer $ - $ $ $ - - $ $ - $ $ John M. Badke Senior Vice President and Chief Financial Officer $ - $ $ $ - - $ $ - $ $ Christopher J. Wall Managing Director Vicon Industries, Ltd. $ - - - $ - $ $ $ - - $ $ - $ $ Represents the aggregate grant date fair value of option awards computed in accordance with ASC 718 (Statement of Financial Accounting Standards No.123R).The amounts previously reported have been restated in accordance with new SEC rules relating to executive compensation.(See “Note 1” under the caption “Accounting for Stock-Based Compensation” to the accompanying financial statements.) For fiscal 2009, a performance based bonus plan was established for certain of the Company’s executive officers, including among others Kenneth M. Darby, Chief Executive Officer and John M. Badke, Chief Financial Officer, whereby the participants would share a specified pretax profit based bonus pool of between seven percent (7%) and eleven percent (11%) upon the achievement of certain annual pretax profit targets ranging from $2.0 million to $4.5 million (and above), respectively.Under such plan, Messrs. Darby and Badke earned bonuses based upon the allocation of an aggregate bonus pool of ten percent (10%) of the Company’s consolidated pretax profit for 2009, after certain adjustments.Mr. Darby’s and Mr. Badke’s bonus allocation represented approximately 49% and 25%, respectively, of the available bonus pool. A performance based bonus plan was established for Christopher J. Wall, the Company’s European subsidiary Managing Director, for fiscal year 2010 whereby Mr. Wall would earn an amount equal to between 3% and 6.5% (based on achievement levels) of the combined pretax operating profits of the Company’s Europe based subsidiaries. Under such plan, Mr. Wall earned a bonus based upon the achievement of 3% of specified profits for fiscal 2010. A performance based bonus plan was established for Christopher J. Wall, the Company’s European subsidiary Managing Director, for fiscal year 2009 whereby Mr. Wall would earn an amount equal to between 2% and 6% (based on achievement levels) of the combined pretax operating profits of the Company’s Europe based subsidiaries. Under such plan, Mr. Wall earned a bonus based upon the achievement of 5% of specified profits for fiscal 2009. All other compensation represents: (a) automobile expense of $10,021 for both fiscal 2010 and fiscal 2009, (b) country club membership of $8,795 for both fiscal 2010 and fiscal 2009, and (c) long-term disability insurance of $2,210 paid by the Company for Mr. Darby in both fiscal 2010 and 2009. Represents automobile expense paid by the Company. All other compensation represents: (a) automobile expense of $16,354 and $16,280 for fiscal 2010 and 2009, respectively, and (b) supplemental retirement contributions of $8,029 and $7,993 for fiscal 2010 and 2009, respectively. 21 Outstanding Equity Awards at Fiscal 2010 Year-End The following table sets forth information with respect to the outstanding equity awards of the named executive officers as of September30, 2010. Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options(#) Option Exercise Price($) Option Expiration Date Kenneth M. Darby - $ 10/25/12 Chairman and Chief - $ 05/22/18 Executive Officer - $ 11/05/18 John M. Badke - - $ 05/27/11 Senior Vice President - - $ 12/09/10 and Chief Financial - $ 10/25/12 Officer - $ 05/22/18 - $ 11/05/18 Christopher J. Wall - - $ 05/27/11 Managing Director - - $ 12/09/11 Vicon Industries, Ltd. - $ 10/25/12 - $ 05/22/18 - - $ 11/05/14 Options vest over a four year period at 30% of the shares on the second anniversary of the grant date, 30% of the shares on the third anniversary of the grant date and the remaining 40% of the shares on the fourth anniversary of the grant date. Options expire after the sixth anniversary of the grant date. Options vest over a two year period at 30% of the shares on the grant date, 30% of the shares on the first anniversary of the grant date and the remaining 40% of the shares on the second anniversary of the grant date. Options expire after the fifth anniversary of the grant date. Options vest over a five year period in five equal annual installments beginning on the first anniversary of the grant date.Options expire after the tenth anniversary of the grant date. 22 Fiscal 2010 Directors' Compensation The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended September 30, 2010. Name Fees Earned or Paid in Cash ($)(1) Stock Awards ($) Option Awards All Other Compensation Total Peter F. Neumann $ - - - $ Bernard F. Reynolds $ - - - $ W. Gregory Robertson $ - - - $ Arthur D. Roche $ - - - $ Directors who are not employees of the Company received an annual fee of $22,400 for regular Board meetings and $1,600 per committee meeting attended in person or by teleconference. The Chairman of the Audit Committee also received an additional annual retainer of $8,000. Represents the aggregate grant date fair value of option awards computed in accordance with ASC 718 (Statement of Financial Accounting Standards No.123R. See “Note 1” under the caption “Accounting for Stock-Based Compensation” to the accompanying financial statements.) There were no options granted to directors during fiscal 2010. Directors’ Compensation and Term Directors who are not employees of the Company (named directors other than Mr. Darby) receive an annual fee of $22,400 for regular Board meetings and $1,600 per committee meeting attended in person or by teleconference.The Chairman of the Audit Committee also receives an additional annual retainer of $8,000.Employee directors are not compensated for Board or committee meetings.Directors may not stand for reelection after age 70, except that any director may serve additional three-year terms after age 70 with the unanimous consent of the Board of Directors. Compensation Committee Interlocks and Insider Participation The Compensation Committee of the Board of Directors consists of Messrs. Neumann, Reynolds, Robertson and Roche, none of whom has ever been an officer of the Company except for Mr. Roche, who served as Executive Vice President from August 1993 until his retirement in November 1999. Board Compensation Committee Report The Compensation Committee’s compensation policies applicable to the Company’s officers for 2010 were to pay a competitive market price for the services of such officers, taking into account the overall performance and financial capabilities of the Company and the officer's individual level of performance. Mr.Darby makes recommendations to the Compensation Committee as to the base salary and incentive compensation of all officers other than himself.The Committee reviews these recommendations with Mr.Darby and, after such review, determines compensation.In the case of Mr.Darby, the Compensation Committee makes its determination after direct negotiation with him.For each officer, the Committee's determinations are based on its conclusions concerning each officer's performance and comparable compensation levels for similarly situated officers at comparable companies.The overall level of performance of the Company is taken into account but is not specifically related to the base salary of these officers.Also, the Company has established incentive compensation plans for certain officers, which provide for a specified bonus upon the Company’s achievement of certain annual sales and/or profitability targets. 23 The Compensation Committee grants options to officers to link compensation to the performance of the Company.Options are exercisable in the future at the fair market value at the time of grant, so that an officer granted an option is rewarded by the increase in the price of the Company’s stock.The Committee grants options to officers based on significant contributions of such officer to the performance of the Company.In addition, in determining Mr. Darby’s salary and bonus for service as Chief Executive Officer, the Committee considers the responsibility assumed by him in formulating, implementing and managing the operational and strategic objectives of the Company. The Compensation Committee has reviewed the Compensation Discussion and Analysis required by Item 402(b) of Regulation S-K with the Company’s management.Based on such review and discussion, the Committee has recommended to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010. Submitted by the Compensation Committee, Peter F. Neumann, ChairmanBernard F. Reynolds W. Gregory RobertsonArthur D. Roche 24 ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the beneficial ownership of the Company’s Common Stock as of December 15, 2010 by (i) those persons known by the Company to be beneficial owners of more than 5% of the Company’s outstanding Common Stock; (ii) each current executive officer named in the Summary Compensation Table; (iii) each director; and (iv) all directors and executive officers as a group. Name and Address Of Beneficial Owner Number of Shares Beneficially Owned (1) % of Class CBC Co., Ltd. and affiliates 2-15-13 Tsukishima, Chuo-ku, Tokyo, Japan 104 % Anita G. Zucker, as Trustee of The Article 6 Marital Trust, a successor of the Jerry Zucker Revocable Trust c/o The InterTech Group, Inc. 4838 Jenkins Ave. North Charleston, SC 29405 (2 ) % Dimensional Fund Advisors 1299 Ocean Avenue Santa Monica, CA 90401 (3 ) % Renaissance Technologies, Corp. 800 Third Avenue New York, NY 10022 % C/O Vicon Industries, Inc. Kenneth M. Darby (4 ) % Arthur D. Roche (5 ) % John M. Badke (6 ) % W. Gregory Robertson (7 ) * Peter F. Neumann (8 ) * Christopher J. Wall (9
